Exhibit 10.1

Amendment to Employment Agreement

This Amendment to Employment Agreement (this “Amendment”), dated January 18,
2016, amends the Employment Agreement by and between InfuSystem Holdings, Inc.,
a Delaware corporation (the “Company”), and Eric K. Steen (“Employee”),
effective as of April 1, 2013 (the “Employment Agreement”).

WHEREAS, the Company and Employee desire to amend the Employment Agreement to
provide Employee with appropriate market-based terms not addressed in the
Employment Agreement;

NOW, THEREFORE, for such consideration as set forth herein, the sufficiency of
which is acknowledged by the Company and Employee, the Company and Employee
agree to amend the Employment Agreement as follows:

 

  A. Section 1 is amended by adding the following new definition:

“Change of Control” shall mean:

(i) a majority of the members of the Board is replaced during any twelve
(12) month period with directors whose appointment or election was not endorsed
or approved by a majority of the members of the Board, in office immediately
prior to the date of such appointment or election; or

(ii) any person or group has acquired during a twelve (12) month period ending
on the date of the most recent acquisition by such person or group of ownership
of stock of the Company possessing 30% or more of the total voting power of the
outstanding stock of the Company; or

(iii) any person or group has acquired ownership of stock of the Company that,
together with the stock held by such person or group, constitutes more than 50%
of the total fair market value or total voting power of the outstanding stock of
the Company; or

(iv) any person or group has acquired during a twelve (12) month period ending
on the date of the most recent acquisition by such person or group assets of the
Company that have a total gross fair market value of more than 40% of the total
gross fair market value of all of the assets of the Company immediately before
such acquisition.

As used herein, “person” and “group” shall have the same meanings as those terms
have in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934.

 

  B. Section 1 is further amended by adding the following new definitions:

“Change of Control Termination” shall mean Employee’s Involuntary Termination
(other than a Termination for Cause) or Employee’s Good Reason Termination
within two (2) months prior to, or twelve (12) months following, a Change of
Control.



--------------------------------------------------------------------------------

“Good Reason Termination” shall mean (i) a material change in the geographic
location at which Employee must perform services to the Company, (ii) a material
diminution in Employee’s title, authority, duties or responsibilities, or
(iii) a material diminution in Employee’s compensation.

 

  C. A new Section 8.J. is added to read as follows:

J. Clawback. During the Employment Period, the Severance Period (as defined
below) or Change of Control Severance Period (as defined below), and thereafter
to the extent required by applicable law, Employee hereby covenants and agrees
to abide by the terms of the Company’s “Policy on Clawback” once final rules are
issued by the U.S. Securities and Exchange Commission, listing standards are
adopted by the New York Stock Exchange and such policy is then adopted by the
Company’s Board of Directors.

 

  D. Section 9.B. shall be amended and restated to read as follows:

B. Involuntary Termination. Upon termination of Employee’s employment by reason
of Involuntary Termination or Good Reason Termination (other than a Termination
for Cause or Change of Control Termination), the employment relationship created
pursuant to this Agreement will terminate on the date three (3) months after
notice of such Involuntary Termination or Good Reason Termination has been
delivered to Employee or Company, and no further compensation will become
payable to Employee pursuant to Section 6 or Section 7 upon the effectiveness of
such Involuntary Termination or Good Reason Termination. Upon Employee’s
Involuntary Termination or Good Reason Termination (other than a Termination for
Cause or Change of Control Termination), Employee will be entitled to receive
only the amounts provided in this Section 9.B.: (i) the unpaid base salary
earned by Employee pursuant to Section 6.A. for services rendered through the
effective date of such termination, (ii) any accrued but unpaid Bonus Amount,
(iii) the accrued but unpaid PTO earned under Section 7.C., (iv) unreimbursed
amounts under Section 7.A., (v) a severance payment, in an aggregate amount
equal to twelve (12) months (the “Severance Period”) of the Employee’s then
current base salary, (vi) any target Bonus Amount to which Employee would
otherwise be entitled if employed during the Severance Period; and
(vii) continuation of all COBRA health benefits. The payment of any amounts in
respect of this Section 9.B. shall be contingent upon Employee’s execution and
delivery to the Company of an unconditional general release, in form
satisfactory to the Company, of all claims against the Company and its
Affiliates and their respective directors, officers, employees and
representatives, arising from or in connection with this Agreement or Employee’s
employment with the Company. Further, payment of the amounts set forth in
clauses (v), (vi) and (vii) shall be contingent upon Employee’s continued
performance of his obligations under Sections 8.A., 8.B., 8.D., 8.E., 8.G. and
8.J. Any payments in respect of clauses (i), (iii), or (iv) shall be made within
thirty (30) days of the effective date of such Involuntary Termination or Good
Reason Termination; any Bonus Amount shall be paid in accordance with
Section 6.C.; and any severance amount in respect of clause (v) shall be paid in
accordance with the Company’s regular payroll policies.

 

2



--------------------------------------------------------------------------------

  E. A new Section 9.F. is added to read as follows:

F. Vesting in Equity Awards; Change of Control. Notwithstanding Section 9.E. or
any other provision in this Agreement or any other agreement to the contrary,
upon Employee’s or Company’s receipt of notice of a Change of Control
Termination, Employee’s outstanding Options, restricted stock units and all
other equity-based awards shall become immediately vested and non-forfeitable
and the Options shall remain exercisable for a period of six (6) months
following the effective date of such termination.

 

  F. A new Section 9.G. is added to read as follows:

G. Severance; Change of Control. Notwithstanding any other provision in this
Agreement or any other agreement to the contrary, upon Employee’s or Company’s
receipt of a notice of Change of Control Termination, which shall be effective
three (3) months following receipt of such notice, Employee shall be entitled to
the following severance benefits for a period of eighteen (18) months following
the effective date of the Change of Control Termination (the “Change of Control
Severance Period”) based on the compensation and benefits to which Employee is
then eligible on the date on which the notice of Change of Control Termination
is received: (i) base salary; (ii) any accrued but unused PTO; (iii) any accrued
but unpaid Bonus Amount; (iv) any target Bonus Amount to which Employee would
otherwise be entitled if employed during the Change of Control Severance Period;
and (v) continuation of all COBRA health benefits. The payment of any amounts in
respect of this Section 9.G. shall be contingent upon Employee’s execution and
delivery to the Company of an unconditional general release, in form
satisfactory to the Company, of all claims against the Company and its
Affiliates and their respective directors, officers, employees and
representatives, arising from or in connection with this Agreement or Employee’s
employment with the Company. Further, payment of the amounts set forth in
clauses (i), (iv) and (v) shall be contingent upon Employee’s continued
performance of his obligations under Sections 8.A., 8.B., 8.D., 8.E., 8.G. and
8.J. Any payment in respect of clause (ii) shall be made within thirty (30) days
of the effective date of such Change of Control Termination; any Bonus Amount
shall be paid in accordance with Section 6.C.; and any severance amount in
respect of clause (i) shall be paid in accordance with the Company’s regular
payroll policies.

 

  G. Section 12 is amended to read as follows:

12. Section 409A. This Agreement shall be interpreted and applied in all
circumstances in a manner that is consistent with the intent of the parties
that, to the extent applicable, amounts earned and payable pursuant to this
Agreement shall constitute short-term deferrals exempt from the application of
Section 409A and, if not exempt, that amounts earned and payable pursuant to
this Agreement shall not be subject to the premature income recognition or
adverse tax provisions of Section 409A. Any payments to be made under this
Agreement upon a termination of employment shall only be made if such
termination of employment constitutes a “separation from service” under
Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by Employee on account of non-compliance with Section 409A.
Notwithstanding anything in the Agreement to the contrary, if the Employee is
determined to be a “specified employee” (as defined in Section 409A) for the
year in which Employee incurs a separation from service, any payment due under
the Agreement that is not permitted to be paid on the date of such separation
without the imposition of additional taxes, interest and penalties under
Section 409A shall be paid on the first business day following the six-month
anniversary of the Employee’s date of separation or, if earlier, Employee’s
death. If the period for considering and revoking the release described in
Section 9.B. spans two taxable years, payments will not commence until the
second taxable year. Any payments in respect of clauses (i), (iii) or (iv) of
Section 9.B. shall be made upon the expiration of the maximum period to review
and revoke the release referenced in Section 9.B.

 

  H. In all other respects, the provisions of the Employment Agreement shall
remain in full force and effect.

[Remainder of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is adopted this 18th day of January, 2016.

 

InfuSystem Holdings, Inc. By:   /s/ Sean W. Schembri Name:   Sean W. Schembri
Title:   Executive Vice President, General Counsel & Corporate Secretary /s/
Eric K. Steen Eric K. Steen

 

4